Citation Nr: 1546784	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, prior to August 15, 2015 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1973 to May 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in January 2015; the hearing transcript has been associated with the file and has been reviewed.  

In February 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran's left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, has not manifest with pain but not loss of use of the foot.

2. Prior to August 15, 2015, the Veteran's left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, most closely approximated a moderately severe foot injury and did not involve for pronounced unilateral acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, prior to August 15, 2015 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in June 2006.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran is currently in receipt of a 20 percent rating for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, prior to August 15, 2015 under Diagnostic Code 5284 and a 30 percent rating thereafter under Diagnostic Code 5276.

Under Diagnostic Code 5284 a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating for severe foot injuries.

Under Diagnostic Code 5276 a 30 percent rating is warranted for pronounced unilateral acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is available for pronounced bilateral acquired flatfoot.

In September 2006 the Veteran submitted a statement, reporting foot pain with walking.  Also in 2006, an acquaintance of the Veteran submitted a statement reporting he had known the Veteran since July 2006 and that every day he soaks and elevates his foot.

The Veteran underwent a VA examination of his left foot in October 2006.  He reported pain in his left foot five times per date for two hours at a time at a 7 out of 10, elicited by physical activity and stress.  He reported weakness, stiffness, and swelling at rest and the same symptoms plus pain and fatigue with standing or walking.  The examiner noted functional impairment due to pain and difficulty with weight bearing activities.

The examiner noted the Veteran limped, favoring his left foot, but did not require an assistive device for ambulation.  On range of motion testing he had 10 degrees dorsiflexion and 30 degrees plantar flexion.  Joint function was noted to be additionally limited by pain after use but the examiner did not note additional limitation of range of motion.  Examination showed painful motion and tenderness.  The examiner found a slight degree of valgus and forefoot/midfoot malalignment of a slight degree, both correctable by manipulation.  There was also deformity of inward rotation of the superior portion of the os calcis and deformity of medial tilting of the upper border of the talus.  There was no tenderness to palpation of the left foot plantar surface and the Achilles tendon had good alignment.  There was no pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallus rigidus.  The examiner noted no limitation with standing and walking and no requirement for support with his shoes.

The Veteran underwent another VA examination in July 2007.  He reported pain in his foot three times per day for two hours at a time at a 6 out of 10, elicited by physical activity and stress.  He reported he is able to function with medication.  He reported an occasional sharp pain when walking and some swelling and pain on top of the foot.  He also reported weakness with standing and walking.  At rest he reported no pain, weakness, stiffness, or fatigue.  He reported he will occasionally fall due to the foot and that he uses a cane to help him walk.

The examiner noted the Veteran had a strong limp favoring the left ankle and foot.  On range of motion testing, he had dorsiflexion to 15 degrees and plantar flexion to 45 degrees, with pain beginning at 15 degrees dorsiflexion and 40 degrees plantar flexion.  Joint function was noted to be additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, with additional limitation of 0 degrees noted.  Examination of the left foot showed tenderness but no painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  There was no pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus.  He reported he is able to walk a quarter mile but that standing or walking for long periods of time greatly increases his left ankle pain.  He reported using foot support that does not relieve his pain.

The Veteran underwent another VA examination of his left ankle and foot in August 2012.  He reported a sharp pain in his ankle that makes it hard to walk at times.  On range of motion testing, his plantar flexion was measured to 40 degrees with painful motion beginning at 30 degrees and dorsiflexion to 15 degrees with painful motion beginning at 15 degrees.  He had no additional loss on repetitive-use testing.  The Veteran reported occasional use of a cane.  On examination of his feet, the Veteran was found to have pain on use and manipulation of his left foot.  His symptoms were not found to be relieved by arch supports or orthotics, although tenderness in the plantar surface of his feet was improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height on weight bearing but no marked deformity or pronation, no inward bowing of the Achilles tendon, and his weight-bearing line did not fall over or medial to the great toe on the left side.

A September 2014 occupational therapy note reflects that the Veteran reported pain as a sharp twinge in his left foot.  He reported that walking a lot increases the pain.  He reported falling once in the past 8 months.  He did not report difficulty going up and down stairs.

At his January 2015 Board hearing the Veteran reported that when he walks extensively he gets a "popping" and sharp pain in his foot that has caused him to trip.  He reported it is uncomfortable when he sleeps.  He reported that if he's active he takes pain medication at the end of the day.  He stated that his condition had worsened since his last VA examination in 2012.

VA treatment records reflect that in February 2015 the Veteran was fitted with an ankle-foot orthosis after complaining that his left foot drags at times.

In June 2015 the Veteran was afforded another VA examination.  He was noted to have mild to moderate symptoms of hallux valgus in his left foot.  

In August 2015 the Veteran was afforded a VA foot examination.  He was noted to have pain on use of his feet.  There was no indication of swelling on use.  He reported using arch supports that effected relief of symptoms.  He reported extreme tenderness of plantar surfaces improved by orthopedic shoes or appliances.  He had decreased longitudinal arch height of both feet but no marked deformity or marked pronation of his left foot.  The weight hearing line did not fall over or medial to the great toe.  He had inward bowing of the Achilles' tendon.  Pain on weight-bearing and interference with standing were noted to cause functional loss or impairment.  The Veteran reported pain with push off and weight bearing and increased pain the longer he stands on the foot.  He was noted to not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, claw foot, or malunion or nonunion of tarsal or metatarsal bones.

The Board finds that prior to August 15, 2015 a rating in excess of 20 percent is not warranted.  Specifically, during that period the Veteran's left foot and ankle condition did not more closely approximate a severe foot injury, nor does the evidence show pronounced unilateral acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

With respect to flatfoot, on VA examination in October 2006 the Veteran was found not to have tenderness to palpation of the plantar surface and his Achilles tendon had good alignment.  Pes planus was not noted on VA examination in July 2007.  In August 2012 the Veteran was noted to have tenderness of the plantar surface of his feet that was improved by orthopedic shoes or appliances, decreased longitudinal arch height on weight bearing but no marked deformity or pronation, and no inward bowing of the Achilles tendon.  Neither VA treatment records nor other evidence of record otherwise indicate that the Veteran's left foot pes planus met the criteria for a 30 percent rating under Diagnostic Code 5276 prior to August 15, 2015.

Further, the evidence does not support that the Veteran's condition more closely approximated a severe foot injury, such that a 30 percent rating would be warranted under Diagnostic Code 5284.  The Board acknowledges the Veteran's complaint of pain throughout the time period and medical notes that reflect he favors his left side when walking.  However, the Board notes that the Veteran has retained significant functionality, including the ability to ambulate throughout the period.  In October 2006 he used no assistive device for ambulation and the examiner found no limitations to standing or walking or requirement for support with his shoes.  In July 2007 he reported he had begun using a cane to help walk but reported being able to walk a quarter of a mile.  He continued to report occasional use of a cane in August 2012.  In September 2014 he reported at an occupational therapy appointment that he is able to walk up and down stairs to his home and had not fallen for eight months prior to a recent fall.  At his January 2015 Board hearing he explained that sometimes he gets a sharp pain in his foot if he's walking extensively that causes him to trip.  He reported he doesn't take any pain medication during the day, but that on days when he's active he will take some at the end of the day.

Overall, the Board finds that the Veteran's left foot and ankle problems as he has described them and as are reflected by his medical records and VA examinations, more closely approximate a moderately severe foot injury than a severe foot injury.  Therefore, the Board finds that a preponderance of the evidence is against a higher rating under Diagnostic Code 5284 prior to August 15, 2015.

The Board further finds that a rating in excess of 30 percent effective August 15, 2015, is not warranted.

Although a 50 percent rating is available under Diagnostic Code 5276, it requires bilateral pronounced flat foot and the rating on appeal in this case involves only the Veteran's service-connected left foot disability.  No other diagnostic code affords a rating in excess of 30 percent for a unilateral foot disability unless actual loss of use of the foot is shown, in which case a 40 percent rating is awarded.  In this case, the evidence does not show, and the Veteran has not contended, that he has lost use of his foot.  Rather, the Veteran continues to be able to ambulate on the foot despite his pain.  Therefore, a rating in excess of 30 percent is not warranted.

The Board has also considered whether any other diagnostic codes would be applicable and afford the Veteran a higher rating for any period on appeal, but finds that none would.  The Board notes that a higher rating for ankle limitation of motion would require ankylosis under Diagnostic Code 5270, but range of motion testing has consistently not shown ankylosis in the Veteran's left ankle.  The Veteran's condition also cannot be more aptly rated under any other diagnostic code for the feet.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent rating for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, prior to August 15, 2015 or in excess of 30 percent thereafter.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in October 2006, July 2007, August 2012, and August 2015.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, prior to August 15, 2015 and in excess of 30 percent thereafter is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


